Cross-appeals from parts of a decree of the Surrogate’s Court, Nassau County, in an accounting proceeding to settle the accounts of an executor. The appeals are by a special guardian; and by a legatee, based on objections to the account; and by the executor, relating to an item of interest for which it was surcharged. The appeal of the legatee Dorothy Ledyard Knight also relates to so much of the decree as denies her petition to remove the executor, and to vacate two ex parte orders authorizing certain payments by it in connection with maintaining the testator’s homestead for the benefit of the widow during a specified period. Decree of the Surrogate’s Court of Nassau County, in so far as appealed from, unanimously affirmed, with costs to the executor, respondent children and widow, and the special guardian, payable out of the estate. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.